etf`Ai             Case 1:19-cr-00233-RDB Document 15 Filed 08/20/19 Page 1 of 2
   ter                                                                                   FILED
                                                                                  U.S. MT. -   COURT
         CMR: U5AC*2018R00771
                                                                                DiSTc::,T          NO

                        IN THE UNITED STATES DISTRICT COU1W9 AUG 20 PM 5:
                           FOR THE DISTRICT OF MARYLAND t            1,EFLE
                                                              isALI 'MORE     /
         UNITED STATES OF AMERICA
                                                         BY                UT Y
                         v.                                    CRIMINAL NO. RDB-119-023

         RONNIE JULIAN BIVENS                            •     (Conspiracy to Distribute and Possess
         a/k/a "Jewels,"                                 •     with Intent to Distribute Fentanyl and
                                                               Cocaine, 21 U.S.C. § 846; Distribution
                                                               of Fentanyl and Cocaine, 21 U.S.C. §
                 Defendant.                              •     841)



                                        SUPERSEDING INDICTMENT

                                                  COUNT ONE
                                   (Conspiracy to Distribute and Possess with
                                   Intent to Distribute Fentanyl and Cocaine)

                 The Grand Jury for the District of Maryland charges that from in or about January 2017 to

         in or about March 2019, in the District of Maryland and elsewhere, the defendant,

                                          RONNIE JULIAN BIVENS,

         the defendant herein, did knowingly, willfully, and unlawfully combine, conspire, confederate,

         and agree with others known and unknown to the Grand Jury to knowingly and intentionally

         distribute and possess with intent to distribute 40 grams or more of a mixture or substance

         containing a detectable amount of N-phenyl-N-[1-(2-phenyl-ethyl)-4-piperidinyl] propanamide,

         commonly known as fentanyl, and a mixture or substance containing a detectable amount of

         cocaine, both being Schedule II controlled substances, in violation of 21 U.S.C. § 841(a)(1).

         21 U.S.C. § 846.
         21 U.S.C. § 841(b)(1)(B).
I   4#              Case 1:19-cr-00233-RDB Document 15 Filed 08/20/19 Page 2 of 2



                                                 COUNT TWO
                                     (Distribution of Fentanyl and Cocaine)

                The Grand Jury for the District of Maryland further charges that on or about July 4, 2018,

         in the District of Maryland, the defendant,

                                           RONNIE JULIAN "{IVENS,

         did knowingly and intentionally distribute a mixture or substance containing a detectable amount

         of N-phenyl-N41-(2-phenyl-ethyl)-4-piperidinyl] propanamide, commonly known as fentartyl,

         and a mixture or substance containing a detectable amount of cocaine, both being Schedule II

         controlled substances, in violation of 21 U.S.C. § 841(a).

         21 U.S.C. § 841(a) & (b).




                                                                9-6199„-1-             un
                                                              Robert K. Hur            tzl!
                                                              United States Attorney

         A TRI TF   RTT T

         MNATDRE REDACTED
         Date: 2---04(26 /,9




                                                          2
